DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-4, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, et al. (US 2011/0146852, hereinafter referred to as "Matsuda").
Regarding claims 1-4, 6, and 11-13, Matsuda teaches a cold-rolled steel sheet having high strength and good workability [0017, 0113] comprising (Table 1 – Steel J, [0020-0028, 0032,0034]): 
Element
Instant claims
Matsuda Steel J
Relationship 
Matsuda Ranges
C
0.25-40%
0.263%
Falls within 
0.17-0.73%
Si
1.50-2.50%
1.50%
Falls within 
≤3.0%
Mn
2.0-3.0%
2.29%
Falls within 
0.5-3.0%
Al
0.03-0.06%
0.039%
Falls within 
≤3.0%
P
≤0.02%
0.011%
Falls within 
≤0.1%
S
≤0.01%
0.0010%
Falls within 
≤0.07%
N
≤0.01%
0.0036%
Falls within 
≤0.010%
Cr
0.1-1.0%
0.9%
Falls within 
0.05-5.0%
Fe and impurities 
balance
balance
-
balance


Feature
Instant claims
Matsuda Steel J
Relationship 
Matsuda ranges
Mn+Cr+Mo
≤3.8%
3.18%
Falls within
0.5-8.5%
C+Si/30+Mn/20+2P+4S
≤0.56
0.45%
Falls within
0.28-1.46%


(Table 3 – Steel J sample no. 20, [0029]):
Feature
Instant claims 
Matsuda Steel J
Relationship 
Matsuda ranges
TS 
1500 MPa or more
1762
Falls within 
980 MPa or more
Elongation
12% or more 
13%
Falls within 
11-25%
Residual Austenite
5-20%
8%
Falls within 
5-50%
Martensite 
70-90%
72%
Falls within 
10-90%


Steel J of Matsuda also contains a bainite content and a ferrite content (Table 3 – Steel J sample no. 20 –αb and α)
Matsuda further teaches additional elements of Nb, V, and Ti [0082-0085]:
Element
Instant claims
Matsuda Ranges
Relationship 

Nb, V, Ti
0.01-0.1% Nb
0.01-0.1%
Same

0.01-0.2% V
0.005-1.0%
Encompassing

0.01-0.05% Ti
0.01-0.1%
Encompassing


Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Matsuda teaches additions of Nb, V, and Ti within the disclosed amounts as being effective for improving the strength of the steel [0084-0085]. It would have been obvious to one of ordinary skill in the art to include an additional element of Nb, V, and/or Ti as disclosed in Matsuda in Steel J in order to improve steel strength. 
Matsuda is silent on a ratio of the C content of residual austenite to that of martensite as claimed. However, Matsuda is concerned with a C content in residual austenite between 0.70-2.00% for providing a TRIP effect and control of martensitic transformation [0061], similar to applicant’s residual austenite C contents in the instant specification (Table 3) and control of a C content ratio for achieving sufficient TRIP effect and martensitic transformation (Pg. 4).  Matsuda teaches the steel being processed by slab heating at 1200ºC, finish rolling at 870ºC, winding at 650ºC, pickling, cold rolling at a reduction of 65%, and heat treatment [0113]. The heat treatment including steps of annealing at 900ºC for 200 s, cooling to 250ºC at 20ºC/s, then reheating to 370ºC for 90 s (Table 2 – Steel J). The steel processing steps in Matsuda are substantially similar to applicant’s steps of slab heating, final rolling, coiling, pickling, cold rolling and continuous annealing in the instant specification (Pg. 8-9). In considering that the steel of Matsuda shares a composition and microstructure with the claimed steel, as well as similar process steps, residual austenite C content, and TRIP effect property, the steel of Matsuda would be expected to possess or render obvious a ratio of the C content of residual austenite to that of martensite as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially .

Claim 1, 3-4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Girina, et al. (WO 2016/001707 A1, hereinafter referred to as "Girina"). US 2017/0137910 is being relied upon for the citations of Girina. 
Regarding claims 1, 3-4, 6, and 12, Girina teaches a cold rolled steel sheet containing ([0046-0052], Table 1 – steel S80):
Element
Instant claims 
Girina S80
Relationship 
Girina Ranges
C
0.25-40%
0.36%
Falls within 
0.34-0.40%
Si
1.50-2.50%
1.95%
Falls within 
1.50-2.40%
Mn
2.0-3.0%
1.99%
Close 
1.5-2.30%
Al
0.03-0.06%
0.045%
Falls within 
0.01-0.08%
P
≤0.02%
<0.02%
Falls within 
<0.02%
S
≤0.01%
<0.005%
Falls within 
<0.005%
N
≤0.01%
<0.010%
Falls within 
<0.010%
Cr
0.1-1.0%
0.41%
Falls within 
0-0.7%
Fe and impurities 
balance
balance
-
balance


Regarding the Mn content in the steel S80 of Girina being close to the claimed range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the amounts are so close, one skilled in the art would have expected the same properties to result. Furthermore, Girina teaches a Mn range of 1.5-2.30, overlapping with and rendering obvious the claimed range. See MPEP 2144.05(I). 
Feature
Instant claims
Girina S80
Relationship 
Girina ranges
Mn+Cr+Mo
≤3.8%
2.488%
Falls within
1.5-3.4%
C+Si/30+Mn/20+2P+4S
≤0.56
0.52~0.58%
Overlapping
>0.46 and <0.66%



(Table III – S80 example no. 27, [0060, 0072]):
Feature
Instant claims 
Girina S80
Relationship 
Girina ranges
TS 
1500 MPa or more
1543
Falls within 
>1520 MPa
Elongation
12% or more
20.3%
Falls within 
>20%


Feature
Instant claims 
Girina Ranges
Relationship 
Residual Austenite
5-20%
12-15%
Falls within 
Martensite 
70-90%
≥60%
Encompassing 


Furthermore, Girina discloses additional microalloy elements [0053]:
Element
Instant claims
Girina Ranges
Relationship 
Nb
0.01-0.1%
0-0.05%
Overlapping 
Ti
0.01-0.05%
0-0.1%
Encompassing


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Girina is silent on a ratio of the C content of residual austenite to that of martensite as claimed. However, Girina teaches the steel being fabricated by steps including hot rolling, pickling, cold rolling, and continuous annealing [0046-0047, 0058]. The continuous annealing including steps of annealing at 870-930ºC for 40-150s, cooling to 150-250ºC at a rate greater than 35ºC/s, reheating to 350-450ºC for 15-250s at a rate of at least 30ºC/s, and cooling to room temperature [0059-0063], particularly for steel sample S80 an annealing temperature of 900ºC, a cooling stop temperature of 220ºC, and reheating to 400ºC for 30s were used (Table III – S80 example no. 27). The steel fabrication steps in Girina are substantially similar to the instant method steps of hot rolling, pickling, cold rolling, and continuous annealing (instant claim 7). In considering that the steel of Girina shares a similar composition, microstructure, fabrication .

Response to Arguments
Applicant's arguments filed 04/20/2021 with regards to the prior art rejections over Matsuda (US 2011/0146852) and Girina (WO 2016/001707 A1) have been fully considered but they are not persuasive. 
Applicant argues that the amended claim 1 differs from Matsuda in that it defines a ratio of the C concentration of the residual austenite to that of the martensite to be more than 3.5 and less than 15, and asserts that Matsuda only discloses an average amount of C in the retained austenite, not a ratio of the C content of residual austenite to that of martensite as claimed. The Examiner notes that although Matsuda is silent regarding the claimed ratio, the C content in residual austenite disclosed by Matsuda of 0.70-2.00 [0061] is noted as being similar to the C content in residual austenite of the instant examples (Table 3) of 0.90-1.45 to further support that that claimed ratio would be expected from Matsuda. Particularly, as steel J no. 20 of Matsuda meets the martensite, residual austenite, and total C concentrations of the instant claim, and also shares a similar C concentration in residual austenite to the instant examples, at least a similar ratio of a C concentration in residual austenite to a C concentration in martensite would be 
Applicant argues that Matsuda fails to show or suggest the technical effect of achieving higher yield strength by adjusting the ratio of a C concentration of retained austenite to that of martensite between 3.5-15. Applicant points to examples in Table 3 of the instant specification to show that steels with a C concentration ratio below 3.5 have lower yield strengths of below 950, and asserts that this feature is not taught and/or suggested by Matsuda. The Examiner does not concur. Matsuda is silent with regards to a yield strength; however, as the claimed C concentration ratio is expected from Matsuda, a corresponding yield strength would also be expected to be met or rendered obvious in the steel of Matsuda. Applicant has not provided evidence showing that the steel of Matsuda does not necessarily possess the claimed ratio. See MPEP 2112.01. 
Applicant argues that the amended claim 1 differs from Matsuda in that it further defines the content of V to be in the range of 0.01-0.2%; however, Matsuda discloses a V content in a much wider range of 0.005-1.0%, and the instant application provides V in the claimed range for enhancing steel strength, and there is no teaching and/or suggestion in Matsuda to narrow/control the V content to enhance the strength of the steel. The Examiner does not concur. Matsuda teaches the addition of a V content for enhancing steel strength [0084], furthermore, encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Applicant has not provided any evidence to show a criticality or unexpected results from the difference in the V range between the instant claim and Matsuda. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 
Applicant argues that the manufacturing process to make the claimed steel as described in the instant application is substantially different from that of Matsuda, particularly the instant steps of cooling at a rate of 30-80ºC/s to a temperature of 150-300ºC, while Matsuda teaches much lower cooling rates (as low as 15ºC/s) and cooling stop temperatures (as low as 90ºC). Applicant points to comparative example 2 in Tables 2-3 of the instant specification with a cooling rate and cooling termination temperature not in the specified ranges and exhibiting a significantly inferior elongation after fracture (EL%) to the inventive examples. Applicant asserts that the different cooling rate and cooling stop temperature in Matsuda would result in a different steel product with different features. The Examiner does not concur. It is noted that Matsuda steel J no. 20 has a cooling stop temperature of 250ºC, falling within the specified range of the instant application, and further, a total elongation of 13%, meeting the elongation range of 12% or more as set forth in the instant claim 6. Additionally, all of Applicant’s examples and comparative examples in the instant specification (Tables 2-3) have a cooling rate within the specified range 30-80ºC/s, such that there is no evidence distinguishing the steel of Matsuda from the instant steel from any differences in process steps. 
Applicant argues that the amended claim 1 differs from Girina in that claim 1 defines a ratio of the C concentration of the residual austenite to that of the martensite to be more than 3.5 and less than 15, and asserts that Girina teaches and/or suggests a substantially different 
Applicant argues that that the amended claim 1 differs from Girina in that it further defines the content of V to be in the range of 0.01-0.2%. It is noted that the amended claim 1 only requires one of Nb, V, or Ti and Girina provides ranges of Nb and Ti [0053] at least overlapping with the claimed ranges. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736